IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00317-CV

WANDA M. PAGE,
                                                           Appellant
v.

STATE FARM LLOYDS,
                                                           Appellee



                           From the 18th District Court
                             Johnson County, Texas
                           Trial Court No. C200400452


                          MEMORANDUM OPINION


      In ten issues, appellant, Wanda M. Page, advancing pro se, challenges a final

judgment entered in favor of appellee, State Farm Lloyds. We affirm.

                                   I.     BACKGROUND

      The dispute in this case is more than ten years old, and this is not the first time

this case has been before this Court. See generally Page v. State Farm Lloyds, 259 S.W.3d
257 (Tex. App.—Waco 2008), rev’d in part, 315 S.W.3d 525 (Tex. 2010). As the parties are
familiar with the facts in this case, we will only provide the highlights. See TEX. R. APP.

P. 47.1.

       “State Farm Lloyds issued Page a Texas Standardized Homeowners Policy—

Form B (“HO-B”) to insure her dwelling and its contents.” Page, 315 S.W.3d at 526. “In

June 2001, Page discovered mold and water damage to her home and some of her

personal property.” Id. Page filed a claim under her homeowner’s policy with State

Farm Lloyds. After various assessments, it was determined that there were leaks in the

sanitary sewer lines that required remediation. Id. Thus, in January 2002, State Farm

Lloyds provided Page with a check in the amount of $12,644 to cover remediation and

repair of her dwelling and $13,631 to cover personal-property remediation and three

months living expenses while the work was performed.            Id.   In May 2002, Page

requested additional funds to repair damage to her carpet, which State Farm Lloyds

refused to pay. Id. “A dispute ensued over the amounts needed to fully remediate and

repair the home and its contents.” Id. at 526-27.

       Later, Page filed suit against State Farm Lloyds asserting causes of action for

breach of contract, breach of the duty of good faith and fair dealing, fraudulent

misrepresentation, and DTPA and Insurance Code violations. Id. at 527. About a year

after she filed suit, Page provided State Farm Lloyds with an estimate for remediating

her attic, which resulted in State Farm Lloyds paying Page an additional $13,042. Id.

       Thereafter, State Farm Lloyds filed no-evidence and traditional motions for

summary judgment, claiming entitlement to judgment as a matter of law on Page’s

breach of contract claim because the HO-B policy expressly excluded coverage for all

Page v. State Farm Lloyds                                                            Page 2
mold damage and because there was no evidence that Page was owed additional

money. Id. State Farm Lloyds also argued that summary judgment was proper as to

Page’s extra-contractual claims. Id.

       The trial court initially denied State Farm Lloyds’s summary-judgment motions;

however, the trial court reversed course when presented with the Texas Supreme

Court’s opinion in Fiess v. State Farm Lloyds, 202 S.W.3d 744 (Tex. 2006) on a motion for

reconsideration filed by State Farm Lloyds. Id. Page appealed the trial court’s granting

of the motions for summary judgment, and this Court reversed, holding that Page’s

HO-B policy covered mold damage to the dwelling and its contents. Id. (citing Page, 259

S.W.3d at 257).

       Subsequently, State Farm Lloyds filed a petition for review in the Texas Supreme

Court. The Supreme Court analyzed Page’s HO-B policy and determined that “when a

plumbing leak results in mold contamination, the policy covers mold damage to

personal property but not to the dwelling.” Id. at 526, 531. Accordingly, the Supreme

Court concluded that Page’s contractual and extra-contractual claims pertaining to

alleged mold damage to her house could not survive and reversed that portion of this

Court’s judgment. Id. at 532-33. However, the Supreme Court also concluded that

Page’s contractual and extra-contractual claims relating to alleged mold damage to her

personal property survived and affirmed that portion of this Court’s judgment. Id. at

532-33. The case was then remanded to the trial court for further proceedings. Id. at

532-33.



Page v. State Farm Lloyds                                                          Page 3
       On remand, the trial court conducted a jury trial on Page’s remaining claims. At

this   time,    Page    was   represented   by   two    attorneys   and    an   additional

consultant/attorney, who assisted trial counsel with voir dire. At the conclusion of the

evidence, the jury rejected all of Page’s claims. Thereafter, the trial court signed a

judgment that Page take nothing from State Farm Lloyds. The final judgment also

awarded State Farm Lloyds $16,869.83 in court costs. This pro se appeal followed.

                                     II.    THE RECORD

       At the outset of our analysis of Page’s issues, we recognize that the record in this

case includes three reporter’s record volumes—one of which is labeled “Excerpts of

Voir Dire Proceedings.” In addition, the record includes three clerk’s record volumes.

Nevertheless, Page has filed a pro se “Optional Appendix,” wherein Page includes

several documents that were not formally included in the record. With regard to this,

we note that we may not consider matters outside the appellate record, and attachment

of documents as appendices to an appellate brief does not constitute formal inclusion in

the record. See TEX. R. APP. P. 34.1 (“The appellate record consists of the clerk’s record

and, if necessary to the appeal, the reporter’s record.”); see also Kuntze v. Hall, 371
S.W.3d 600, 601 (Tex. App.—Waco 2012, order); Poston v. Wachovia Mortg. Corp., No. 14-

11-00485-CV, 2012 Tex. App. LEXIS 3608, at *3 n.2 (Tex. App.—Houston [14th Dist.]

May 8, 2012, no pet.) (mem. op.) (citing Bencon Mgmt. & Gen. Contracting, Inc. v. Boyer,

Inc., 178 S.W.3d 198, 210 (Tex. App.—Houston [14th Dist.] 2005, no pet.)). With that in

mind, we review Page’s issues.



Page v. State Farm Lloyds                                                            Page 4
                            III.   VOIR DIRE QUESTIONS ABOUT RELIGION

       In her first issue, Page argues that her rights were violated by questions about

veniremembers’ religious practices. Specifically, Page asserts that she is a Seventh-Day

Adventist and that it was discriminatory to only mention the juror numbers of those

jurors who are also Seventh-Day Adventists.

       The portion of voir dire that Page complains about in this issue involves the

following questions asked by State Farm Lloyds’s attorneys:

              Is there anyone here who knows the Plaintiff, Ms. Page, 44 and
       46[?] Anybody else? Okay. And by the way, I am going to ask some
       questions, some of them may seem like that [sic] are personal questions, I
       need to ask those questions so that we can figure out whether we can get a
       jury that in this particular case is going to be fair and reasonable. So
       please don’t hold that against us. The first thing I want to know just
       please raise your—there are three churches I want to ask about. Please
       raise your paddle if you are a Baptist. All right. Please raise your paddle
       if you are a Seventh-Day Adventist. 1, 5, 6, 36, and then please raise your
       paddle if you attend the Church of Christ. All right.

Though represented by three attorneys at trial, no objection was made to the foregoing

questions.

       Normally, to preserve a complaint for appellate review, a party must have

presented to the trial court a timely request, objection, or motion that states the specific

grounds for the desired ruling, if they are not apparent from the context of the request,

objection, or motion. See TEX. R. APP. P. 33.1(a); Haryanto v. Saeed, 860 S.W.2d 913, 918

(Tex. App.—Houston [14th Dist.] 1993, writ denied) (concluding that appellant failed to

preserve error because he did not object to statements and questions made by appellee’s

counsel during voir dire); see also Parsons v. Greenberg, No. 02-10-00131-CV, 2012 Tex.


Page v. State Farm Lloyds                                                             Page 5
App. LEXIS 888, at *17 (Tex. App.—Fort Worth Feb. 2, 2012, pet. denied) (mem. op.)

(holding appellant waived his complaint on appeal that voir dire questioning about

conspiracy theories was prejudicial because appellant did not lodge a specific

objection). If the party fails to do this, error is not preserved, and the complaint is

waived. See Bushell v. Dean, 803 S.W.2d 711, 712 (Tex. 1991) (op. on reh’g); see also

Parsons, 2012 Tex. App. LEXIS 888, at *17.

       Because Page did not object to the religion questions above, we conclude that

error is not preserved, and thus, the complaint is waived. See TEX. R. APP. P. 33.1(a);

Haryanto, 860 S.W.2d at 918; see also Parsons, 2012 Tex. App. LEXIS 888, at *17. Page’s

first issue is overruled.

                      IV.   PAGE’S COMPLAINT ABOUT PANEL MEMBER #1

       In her second issue, Page complains that State Farm Lloyds violated the

constitutional rights of veniremember #1 by using a peremptory strike. Page asserts

that veniremember #1 was stricken from the panel due to her religious beliefs. In this

issue, Page invokes Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986),

as it has been extended to civil trials in Edmonson v. Leesville Concrete Co., 500 U.S. 614,

111 S. Ct. 2077, 114 L. Ed. 2d 660 (1991).

       Once again, the record reflects that Page did not object to State Farm Lloyds’s

usage of one of its peremptory strikes to remove veniremember #1 from the panel.

Texas courts have held that even constitutional complaints, including those of Batson

violations, may be waived by failing to object at trial. See Brumfield v. Exxon Corp., 63
S.W.3d 912, 919 (Tex. App.—Houston [14th Dist.] 2002, pet. denied); In re K.M.B., 91

Page v. State Farm Lloyds                                                              Page 6
S.W.3d 18, 27 (Tex. App.—Fort Worth 2002, no pet.) (“To preserve a Batson/Edmonson

challenge, the complaining party must object to the peremptory strike before the jury is

sworn.”); see also Ward v. Baylor Univ., No. 10-11-00066-CV, 2012 Tex. App. LEXIS 1437,

at *10 (Tex. App.—Waco Feb. 22, 2012, pet. denied) (mem. op.). Therefore, because Page

did not object, we conclude that this error has not been preserved and is therefore

waived. See TEX. R. APP. P. 33.1(a); Brumfield, 63 S.W.3d at 919; In re K.M.B., 91 S.W.3d at

27; see also Ward, 2012 Tex. App. LEXIS 1437, at *10. We overrule Page’s second issue.1

                             V.      PAGE’S DENIED CHALLENGES FOR CAUSE

        In her third, fourth, and fifth issues, Page argues that the trial court erred in

denying her challenges for cause as to veniremembers 6, 21, and 37 because each are

purportedly State Farm policyholders and entitled to receive a dividend from State

Farm.       In her related ninth issue, Page complains that the trial court improperly

interpreted the policy at issue with regard to whether it allows for dividends.

        With regard to her third, fourth, and fifth issues, we recite the following

applicable law:

        In civil suits in Texas district courts, each side has six peremptory
        challenges—more than litigants in most other states. TEX. R. CIV. P. 233.
        When a challenge for cause is denied, that error can be corrected by
        striking the veniremember peremptorily. Thus, the error is only harmful
        if this peremptory challenge would have been used on another
        objectionable veniremember.

               Accordingly, in Hallett v. Houston Northwest Medical Center, we held
        that to preserve error when a challenge for cause is denied, a party must
        use a peremptory challenge against the veniremember involved, exhaust


        1   As an aside, we express no opinion regarding the merits of Page’s first and second issues.


Page v. State Farm Lloyds                                                                                Page 7
       its remaining challenges, and notify the trial court that a specific
       objectionable veniremember will remain on the jury list. 689 S.W.2d 888,
       890 (Tex. 1985). This ensures that “the court is made aware that
       objectionable jurors will be chosen” while there is still time “to determine
       if the party was in fact forced to take objectionable jurors.” Id.

Cortez v. HCCI-San Antonio, Inc., 159 S.W.3d 87, 91 (Tex. 2005) (internal footnotes

omitted). In Hallett, the Texas Supreme Court noted:

       The harm occurs only if the party uses all of his peremptory challenges
       and is thus prevented from striking other objectionable jurors from the list
       because he has no additional peremptory challenges. It is at this point
       that any harmful error occurs, i.e., when the court is made aware that
       objectionable jurors will be chosen. Thus, it is incumbent upon the
       complaining party to inform the trial court at that time of the error. Once
       informed, the court is able to determine if the party was in fact forced to
       take objectionable jurors.

              For these reasons[,] the complaining party waives any error by not
       timely bringing such error to the attention of the trial court prior to
       making his peremptory challenges. A party cannot wait until the trial is
       finished, then seek to reverse an unfavorable verdict by complaining of an
       error which the trial court could have corrected had it been timely
       informed of the error.
689 S.W.2d at 890.

       Here, Page made her objections to the above-mentioned veniremembers after

both parties had exercised their peremptory challenges and after Page knew of the

composition of the jury. Consequently, Page’s objections to the denial of her challenges

for cause were made too late. See Cortez, 159 S.W.3d at 90-91; Hallett, 689 S.W.2d at 890;

see also Union Pac. R.R. v. Legg, No. 03-07-00512-CV, 2009 Tex. App. LEXIS 6383, at **19-

20 (Tex. App.—Austin Aug. 12, 2009, no pet.) (mem. op.) (“Moreover, any such error is

waived if the party does not object in this manner until after the jury is selected. While

the Leggs did present their objections in a proper manner, the objections were made

Page v. State Farm Lloyds                                                             Page 8
after their peremptory strikes were exercised and after the jurors’ names were then

announced. This was untimely.”). As such, any error in the district court’s refusal to

strike the aforementioned veniremembers is waived. See Cortez, 159 S.W.3d at 90-91;

Hallett, 689 S.W.2d at 890; see also Legg, 2009 Tex. App. LEXIS 6383, at **19-20.

Accordingly, we overrule Page’s third, fourth, and fifth issues.

        In her ninth issue, Page contends that the trial court improperly interpreted the

underlying policy regarding the issuance of dividends.                   However, in making this

argument, Page cites no authority in support of her position. Texas Rule of Appellate

Procedure 38 requires a party to provide the reviewing court with “a succinct, clear, and

accurate statement of the argument made in the body of the brief.” Tesoro Petroleum

Corp. v. Nabors Drilling U.S.A., 106 S.W.3d 118, 128 (Tex. App.—Houston [1st Dist.] 2002,

pet. denied); see TEX. R. APP. P. 38.1(i). “This is not done by merely uttering brief

conclusory statements, unsupported by legal citations.”2 Tesoro Petroleum Corp., 106
S.W.3d at 128. Because Page has merely uttered a brief conclusory statement without

legal support for this issue, we conclude that the issue has been inadequately briefed.

See TEX. R. APP. P. 38.1(i); see also Tesoro Petroleum Corp., 106 S.W.3d at 128. As such, we

overrule Page’s ninth issue.

                 VI.     PAGE’S REQUEST FOR ADDITIONAL PEREMPTORY STRIKES



         2 We also recognize that Page elected to represent herself on appeal. Under Texas law, pro-se

litigants, as Page is here, are held to the same standards as licensed attorneys with regard to compliance
with applicable laws and rules of procedure. See In re N.E.B., 251 S.W.3d 211, 212 (Tex. App.—Dallas
2008, no pet.) (citing Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978) (“There cannot be
two sets of procedural rules, one for litigants with counsel and the other for litigants representing
themselves. Litigants who represent themselves must comply with the applicable procedural rules, or
else they would be given an unfair advantage over litigants represented by counsel.”)).

Page v. State Farm Lloyds                                                                          Page 9
        In her sixth issue, which consists of a paragraph and a quote without any legal

authority, Page argues that the trial court erred by refusing to allow her additional

peremptory strikes because she had to use some of her six strikes to exclude

veniremembers 6, 21, and 37 that should have been excluded for cause. Because Page

has merely uttered brief conclusory statements without legal support for this issue, we

conclude that the issue has been inadequately briefed. See TEX. R. APP. P. 38.1(i); see also

Tesoro Petroleum Corp., 106 S.W.3d at 128. As such, we overrule Page’s sixth issue.

                VII.    PAGE’S COMPLAINTS ABOUT VENIREMEMBERS 14 AND 23

        In her seventh and eighth issues, Page alleges that the trial court erred by

allowing veniremembers 14 and 23 to serve on the jury because they are State Farm

policyholders who are eligible to receive a dividend from State Farm.

        In the present case, the record reflects that Page did not challenge either

veniremember for cause. Moreover, Page does not cite us to portions of the record

indicating that veniremembers 14 and 23 were eligible to receive a dividend from State

Farm.     Instead, she assumes that because these veniremembers are State Farm

policyholders, they are entitled to dividends.

        The Texas Supreme Court has mentioned the following with regard to error

preservation:

               Important prudential considerations underscore our rules on
        preservation. Requiring parties to raise complaints at trial conserves
        judicial resources by giving trial court an opportunity to correct an error
        before an appeal proceeds. In re C.O.S., 988 S.W.2d 760, 765 (Tex. 1999).
        In addition, our preservation rules promote fairness among litigants. A
        party “should not be permitted to waive, consent to, or neglect to
        complain about an error at trial and then surprise his opponent on appeal

Page v. State Farm Lloyds                                                             Page 10
       by stating his complaint for the first time.” Pirtle v. Gregory, 629 S.W.2d
919, 920 (Tex. 1982) (per curiam). Moreover, we further the goal of
       accuracy in judicial decision-making when lower courts have the
       opportunity to first consider and rule on error. Not only do the parties
       have the opportunity to develop and refine their arguments, but we have
       the benefit of other judicial review to focus and further analyze the
       questions at issue.

In re B.L.D., 113 S.W.3d 340, 350 (Tex. 2003).

       Because Page chose to forego challenging veniremembers 14 and 23 for cause,

she cannot now argue for the first time on appeal that the trial court erred by failing to

exclude veniremembers 14 and 23. See TEX. R. APP. P. 33.1(a); In re B.L.D., 113 S.W.3d at

350; see also In re Olshan Found. Repair Co. of Dallas, LLC, 192 S.W.3d 922, 927 (Tex.

App.—Waco 2006, orig. proceeding) (Gray, C.J., dissenting) (“Generally, judges are

limited to answering the question presented, and only the question presented. Another

well-recognized concept is that the lawyers, as advocates for the parties, give their

clients the advice and counsel that the lawyers believe is appropriate, and work with

the clients to implement a litigation strategy. When they choose to forego a position,

argument, or objection, it is forfeited or waived.”). Accordingly, we conclude that Page

waived her complaints in these issues. See TEX. R. APP. P. 33.1(a); In re B.L.D., 113
S.W.3d at 350; see also In re Olshan Found. Repair Co. of Dallas, LLC, 192 S.W.3d at 927. As

such, we overrule Page’s seventh and eighth issues.

                                     VIII. COURT COSTS

       In her tenth issue, Page complains that she did not get a fair and honest trial;

thus, she should not have to pay State Farm Lloyds’s court costs. However, in making

this argument, Page does not cite any facts or portions of the record, nor does she cite

Page v. State Farm Lloyds                                                            Page 11
any authority supporting her contention. Because Page has merely uttered a brief

conclusory statement without legal support for this issue, we conclude that the issue

has been inadequately briefed. See TEX. R. APP. P. 38.1(i); see also Tesoro Petroleum Corp.,
106 S.W.3d at 128. Accordingly, we overrule Page’s tenth issue.

                                     IX.    CONCLUSION

       Having overruled all of Page’s issues on appeal, we affirm the judgment of the

trial court.




                                                 AL SCOGGINS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed December 5, 2013
[CV06]




Page v. State Farm Lloyds                                                            Page 12